Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner' s amendment was given in an interview with George Snyder on June 30th, 2022.
The application has been amended as follows: 
Claim 1, the text “wherein the distance between the platen surface and the cam axis does not increase before the intermediate surface region in the flow direction and wherein the distance between the platen surface and the cam axis does not decrease after the intermediate surface region in the flow direction, and” is added to the claim after line 24, before the text “wherein, when the cassette is loading into the pump…”
Claim 8, the text “wherein the distance between the platen surface and the cam axis does not increase before the intermediate surface region in the flow direction and wherein the distance between the platen surface and the cam axis does not decrease after the intermediate surface region in the flow direction, and” is added to the claim after line 24, before the text “wherein, the upstream surface region is opposite…”
Claim 18, the text “wherein the distance between the platen surface and the cam axis does not increase before the intermediate surface region in the flow direction and wherein the distance between the platen surface and the cam axis does not decrease after the intermediate surface region in the flow direction, and” is added to the claim after line 24, before the text “wherein the upstream surface region is opposite…”
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the closest prior art is CN201461339 to Jianming Miao. Miao teaches a cassette for use with a pump (Figs. 1-3; element 1) for delivering liquid to a patient, the pump including a pumping mechanism having at least three pumping fingers (pumping fingers A-M), the cassette comprising: a cassette body (element 1) loadable in the pump, the cassette body including a platen surface (element 3) having a convex surface portion (Fig. 3; the region opposite pumping fingers A-F) having an upstream surface region (the region opposite pumping fingers A-B), an intermediate surface region (the region opposite pumping finger C), and a downstream surface region (the region opposite pumping fingers D-F); and a segment of resiliently deformable tubing (9) mounted to the cassette body for conveying a flow of liquid (Par. 0025), at least a portion of the tubing segment extending adjacent to the convex surface portion along a non-linear path determined by the convex surface portion; wherein the upstream surface region, the intermediate surface region, and the downstream surface region are arranged sequentially in a flow direction of liquid delivered through the segment of tubing (Fig. 3, when fluid flows from left to right; or from A to M), and the intermediate surface region connects the upstream surface region and the downstream surface region; wherein, when the cassette is loaded into the pump, a distance between the convex surface portion and the cam axis (cam axis not shown but assumed to be parallel to the tubing 9) decreases along the upstream surface region in the flow direction; wherein, when the cassette is loaded into the pump, the distance between the convex surface portion and the cam axis does not increase along the intermediate surface region in the flow direction, wherein, when the cassette is loaded into the pump, the distance between the convex surface portion and the cam axis increases along the downstream surface region in the flow direction, and wherein the upstream surface region is opposite a first pumping finger (A) of the at least three pumping fingers, the intermediate surface region is opposite a second pumping finger (C) of the at least three pumping fingers, and the downstream surface region is opposite a third pumping finger (E) of the at least three pumping fingers.
Miao does not expressly disclose at least three cams rotatable about a cam axis to respectively actuate the at least three pumping fingers. 
Pumping mechanisms which utilize at least three cams rotatable about a cam axis to respectively actuate at least three pumping fingers are well known in the art.  For example, U.S. Patent No. 5,980,490 to Tsoukalis teaches a pumping mechanism (Fig. 3) comprising at least three cams (30a, 30b, 30c, etc.) rotatable about a cam axis to actuate at least three pumping fingers (11a, 11b, 11c, etc.).  
However, a modified device of Miao and Tsoukalis is still silent regarding wherein the distance between the platen surface and the cam axis does not increase before the intermediate surface region in the flow direction and wherein the distance between the platen surface and the cam axis does not decrease after the intermediate surface region in the flow direction. 
The recited feature cannot be found in or rendered obvious over the prior art in combination with the other claimed features. 
Regarding Claim 8, the closest prior art is CN201461339 to Jianming Miao. Miao teaches an apparatus (Figs. 1-3; element 1) for delivering liquid to a patient comprising: a segment of resiliently deformable tubing (9) for conveying a flow of liquid (Par. 0025), a platen surface (element 3) having a convex surface portion (Fig. 3; the region opposite pumping fingers A-F) having an upstream surface region (the region opposite pumping fingers A-B), an intermediate surface region (the region opposite pumping finger C), and a downstream surface region (the region opposite pumping fingers D-F); wherein the upstream surface region, the intermediate surface region, and the downstream surface region are arranged sequentially in a flow direction of liquid delivered through the segment of tubing (Fig. 3, when fluid flows from left to right; or from A to M), and the intermediate surface region connects the upstream surface region and the downstream surface region; and a peristaltic pumping mechanism having at least three pumping fingers (pumping fingers A-M), wherein at least a portion of the tubing segment extending adjacent to the convex surface portion along a non-linear path determined by the convex surface portion and is arranged between the convex portion and the at least three pumping finger for engagement by the at least three pumping fingers; wherein a distance between the convex surface portion and the cam axis (cam axis not shown but assumed to be parallel to the tubing 9) decreases along the upstream surface region in the flow direction; wherein the distance between the convex surface portion and the cam axis does not increase along the intermediate surface region in the flow direction, wherein the distance between the convex surface portion and the cam axis increases along the downstream surface region in the flow direction, and wherein the upstream surface region is opposite a first pumping finger (A) of the at least three pumping fingers, the intermediate surface region is opposite a second pumping finger (C) of the at least three pumping fingers, and the downstream surface region is opposite a third pumping finger (E) of the at least three pumping fingers.
Miao does not expressly disclose at least three cams rotatable about a cam axis to respectively actuate the at least three pumping fingers. 
Pumping mechanisms which utilize at least three cams rotatable about a cam axis to respectively actuate at least three pumping fingers are well known in the art.  For example, U.S. Patent No. 5,980,490 to Tsoukalis teaches a pumping mechanism (Fig. 3) comprising at least three cams (30a, 30b, 30c, etc.) rotatable about a cam axis to actuate at least three pumping fingers (11a, 11b, 11c, etc.).  
However, a modified device of Miao and Tsoukalis is still silent regarding wherein the distance between the platen surface and the cam axis does not increase before the intermediate surface region in the flow direction and wherein the distance between the platen surface and the cam axis does not decrease after the intermediate surface region in the flow direction. 
	The recited feature cannot be found in or rendered obvious over the prior art in combination with the other claimed features.
Regarding Claim 18, the closest prior art is CN201461339 to Jianming Miao. Miao teaches an apparatus (Figs. 1-3; element 1) for delivering liquid to a patient comprising: a segment of resiliently deformable tubing (9) for conveying a flow of liquid (Par. 0025), a platen surface (element 3) having a convex surface portion (Fig. 3; the region opposite pumping fingers A-F) having an upstream surface region (the region opposite pumping fingers A-B), an intermediate surface region (the region opposite pumping finger C), and a downstream surface region (the region opposite pumping fingers D-F); wherein the upstream surface region, the intermediate surface region, and the downstream surface region are arranged sequentially in a flow direction of liquid delivered through the segment of tubing (Fig. 3, when fluid flows from left to right; or from A to M), and the intermediate surface region connects the upstream surface region and the downstream surface region; and a peristaltic pumping mechanism having at least three pumping fingers (pumping fingers A-M), wherein at least a portion of the tubing segment extending adjacent to the convex surface portion along a non-linear path determined by the convex surface portion and is arranged between the convex portion and the at least three pumping finger for engagement by the at least three pumping fingers; wherein a distance between the convex surface portion and the cam axis (cam axis not shown but assumed to be parallel to the tubing 9) decreases along the upstream surface region in the flow direction; wherein the distance between the convex surface portion and the cam axis does not increase along the intermediate surface region in the flow direction, wherein the distance between the convex surface portion and the cam axis increases along the downstream surface region in the flow direction, and wherein the upstream surface region is opposite a first pumping finger (A) of the at least three pumping fingers, the intermediate surface region is opposite a second pumping finger (C) of the at least three pumping fingers, and the downstream surface region is opposite a third pumping finger (E) of the at least three pumping fingers.
Miao does not expressly disclose at least three cams rotatable about a cam axis to respectively actuate the at least three pumping fingers or wherein the plurality of at least three cams including a pair of end cams and at least one intermediate cam between the pair of end cams, wherein at least one of the pair of end cams has a cam stroke greater than a cam stroke of each intermediate cam. 
Pumping mechanisms which utilize at least three cams rotatable about a cam axis to respectively actuate at least three pumping fingers are well known in the art.  For example, U.S. Patent No. 5,980,490 to Tsoukalis teaches a pumping mechanism (Fig. 3) comprising at least three cams (30a, 30b, 30c, etc.) rotatable about a cam axis to actuate at least three pumping fingers (11a, 11b, 11c, etc.).  Tsoukalis further teaches the plurality of at least three cams including a pair of end cams (Fig. 3, 30a and 30f), and at least one intermediate cam between the pair of end cams (Fig. 3, 30b-30e), wherein at least one of the pair of end cams has a cam stroke greater than a cam stroke of each intermediate cam (Col. 5, lines 56 – 67; end cams 30a and 30f have the largest radius R1, while intermediate cams have a reduced radius R2; the larger radius leads to a larger stroke length due to the greater displacement of the pumping finger by the cam). It would have been obvious to modify the device of Miao such that to comprise at least three cams wherein the plurality of at least three cams including a pair of end cams and at least one intermediate cam between the pair of end cams, wherein at least one of the pair of end cams has a cam stroke greater than a cam stroke of each intermediate cam, as taught by Tsoukalis, in order to actuate the pumping fingers, as is well known, and to prevent back flow (Col. 1, lines 31-46). 
However, a modified device of Miao and Tsoukalis is still silent regarding wherein the distance between the platen surface and the cam axis does not increase before the intermediate surface region in the flow direction and wherein the distance between the platen surface and the cam axis does not decrease after the intermediate surface region in the flow direction. 
	The recited feature cannot be found in or rendered obvious over the prior art in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.C./Examiner, Art Unit 3783       
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783